These securities have not been registered under the Securities Act of 1933 (the
"U.S. Securities Act") and may not be offered or sold in the United States or to
U.S. persons (other than distributors) unless the securities are registered
under the U.S. Securities Act, or an exemption from the registration
requirements of the U.S. Securities Act is available. Hedging transactions
involving these securities may not be conducted unless in compliance with the
U.S. Securities Act.


BELVEDERE RESOURCES CORPORATION


PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT


The undersigned subscriber (the “Subscriber”) hereby subscribes for and agrees
to purchase 60,000,000 shares of the common stock of BELVEDERE RESOURCES
CORPORATION (the “Company”) at a price of US$0.0001 per share (the “Shares”) for
aggregate proceeds of US$6,000 (the “Funds”), all on the terms and subject to
the conditions set forth in Schedule “A” attached hereto.
 
EXECUTION BY SUBSCRIBER
      George Michael Rock Rutherford
Tax ID or social insurance number
Name of Subscriber
    /s/ Rock Rutherford
238 Lakeview
Circle                                                                   
Montgomery, Texas 77356
Signature of Subscriber or authorized signatory
of Subscriber (if Subscriber not an individual)
Address of Subscriber
    Number and type of securities of the Company
Name of contact person (if Subscriber not an individual)
directly and indirectly held by the Subscriber    
936.689.7380                                                                   
 
Telephone number of Subscriber or contact person
     
Facsimile number of Subscriber or contact person

 
Executed by the Subscriber this 12th day of January, 2010.


Please complete the following section if you require the certificate(s)
representing the Shares to appear in the name of an intermediary, such as your
broker, or require the certificate(s) delivered to an address other than that
shown above.


REGISTRATION INSTRUCTIONS
DELIVERY INSTRUCTIONS
   
Name to appear on certificate(s)
Name and account reference, if applicable
   
Account reference, if applicable
Contact person
   
Address of intermediary
Address for delivery



ACCEPTED by the Company this 12th day of January, 2010.




Per: /s/ Shawn Englmann
Shawn Englmann,
President and Chief Executive Officer
 
 
 
1

--------------------------------------------------------------------------------

 
Schedule “A”


In consideration of the covenants and agreements herein, and the payment of one
dollar made by each party to the other, the receipt and sufficiency of which is
acknowledged by each party, the parties agree as follows:


Delivery of Documents and Funds


The Subscriber hereby delivers to the Company:


(a) a completed and executed copy of this Agreement;
 
(b) for all Subscribers: a completed and executed Investor Exemptions
Questionnaire attached as Schedule “B” hereto, and in the case of a subscription
for the Shares by the Subscriber acting as trustee or agent for a principal, the
Subscriber shall provide the Company with an Investor Exemptions Questionnaire
in the form set forth in Schedule “B” hereto for each trust, beneficial owner
and/or principal for which the Subscriber is acting as trustee or agent;


(c) if the Subscriber is a U.S. Person: a completed and executed Accredited
Investor Questionnaire attached as Schedule “C” hereto and in the case of a
subscription for the Shares by the Subscriber acting as trustee or agent for a
principal, an Accredited Investor Questionnaire in the form set forth in
Schedule “C” hereto for each trust, beneficial owner and/or principal for which
the Subscriber is acting as trustee or agent; and


(d) a certified check or bank draft for the Funds made payable to “AGR TOOLS,
INC.” or evidence of a wire transfer sent to a bank account designated by the
Company.


Closing


The closing of the transactions contemplated by this Agreement (the “Closing”)
will take place as subscriptions are received by the Company.


At Closing, the Company will deliver to the Subscriber a certificate
representing the Shares registered in the name of the Subscriber or as directed
on the cover page of this Agreement.


 
2

--------------------------------------------------------------------------------

 
Subscriber’s Representations, Warranties, Covenants, Acknowledgements and
Agreements


The Subscriber represents and warrants to the Company, and acknowledges that the
Company is relying on these representations and warranties to, among other
things, ensure that it is complying with all of the applicable securities laws,
that:


(a)
the Subscriber is purchasing as principal and is either:

 
(i)
not a U.S. person and is not acquiring the Shares for the account or benefit of
any U.S. person; or



(ii)
a U.S. person who is purchasing the Shares in a transaction that does not
require registration under the United States Securities Act of 1933, as amended
(the “U.S. Securities Act”).



(b)
if the Subscriber is a resident of a jurisdiction other than the British
Columbia (an “International Jurisdiction”), then:



(i)
the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the International Jurisdiction which would apply
to this subscription, if there are any;



(ii)
the Subscriber is purchasing the Shares pursuant to exemptions under the
securities laws of that International Jurisdiction or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under the
applicable securities laws of the International Jurisdiction without the need to
rely on exemptions; and

 
(iii)
the applicable securities laws do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any regulatory authority of any
kind whatsoever in the International Jurisdiction; and



the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii) and (iii) above
to the satisfaction of the Company, acting reasonably;


(c)
if the Subscriber is a U.S. Person (as defined under Regulation S promulgated
under the U.S. Securities Act (“Regulation S”), which definition includes an
individual resident in the United States and an estate or trust of which any
executor or administrator or trustee, respectively, is a U.S. Person), then:



 
(i)
the Subscriber understands that the Shares have not been and will not be
registered under the U.S. Securities Act or any applicable state securities
laws, and that the sale contemplated hereby is being made in reliance on an
exemption from registration pursuant to Section 4(6) of the U.S. Securities Act
to accredited investors (as that term is defined in Rule 501(a) of Regulation D
under the U.S. Securities Act, (an “Accredited Investor”)); and



 
(ii)
the Subscriber agrees that if it decides to offer, sell or otherwise transfer
any of the Shares, it will not offer, sell or otherwise transfer any of such
Shares directly or indirectly, unless:



 
(A)
the Company’s securities are publicly traded on a national securities exchange
in Canada or the United States, the NASDAQ Stock Market or the OTC Bulletin
Board; or



 
(B)
the Company consents, in its sole discretion, in writing to such transfer and
the transfer is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S (or such successor rule or regulation
then in effect), if applicable, and in compliance with applicable state
securities laws and it has prior to such sale furnished to the Company an
opinion of counsel, in a form reasonably satisfactory to the Company regarding
compliance with Rule 904 and any applicable state securities laws; or the
transfer is made pursuant to an exemption from the registration requirements
under the U.S. Securities Act provided by Rule 144A or 144 thereunder, if
available, and in accordance with any applicable state securities laws and it
has prior to such sale furnished to the Company an opinion of counsel, in a form
reasonably satisfactory to the Company regarding compliance with Rule 144A or
144, as applicable, and any applicable state securities laws; and



 
(iii)
the Subscriber understands and acknowledges that upon the issuance thereof, and
until such time as the same is no longer required under applicable requirements
of the U.S. Securities Act or applicable state securities laws, the certificates
representing the Shares shall bear the following legends:



 
3

--------------------------------------------------------------------------------

 
If the Subscriber is a Canadian resident:


“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).


NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”


“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
LATER OF (i) THE PURCHASE OF THESE SECURITIES AND (ii) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.”


and


if the Shares are being sold outside of the United States in accordance with
Rule 904 of Regulation S, the Regulations S legend may be removed by providing a
declaration to the Company’s registrar and transfer agent in such form as the
Company may prescribe, including an opinion of counsel that such sale complies
with the requirements of the U.S. Securities Act;


If the Subscriber is a U.S. resident:


“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”


 
4

--------------------------------------------------------------------------------

 
(d)
the Subscriber acknowledges that:



 
(i)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Shares;



 
(ii)
there is no government or other insurance covering the Shares;



 
(iii)
there are risks associated with the purchase of the Shares;



 
(iv)
there are restrictions on the Subscriber’s ability to resell the Shares and it
is the responsibility of the Subscriber to find out what those restrictions are
and to comply with them before selling the Shares;



 
(v)
the Subscriber is restricted from using certain of the civil remedies available
under the applicable securities laws;



 
(vi)
the Subscriber may not receive information that might otherwise be required to
be provided to the Subscriber under the applicable securities laws if the
exemptions were not being used;

 
 

 
(vii)
the Company is relieved from certain obligations that would otherwise apply
under the applicable securities laws if the exemptions were not being used; and



 
(viii)
the Company is relying  on exemptions in applicable securities laws from the
requirements to provide the Subscriber with a prospectus and to sell the Shares
through a person registered to sell securities and the Subscriber understands
that the exemptions release the Company from the requirements to provide the
Subscriber with a prospectus and to sell the Shares through a person registered
to sell securities under the Securities Act (British Columbia) and, as a
consequence of acquiring the Shares pursuant to those exemptions, certain
protections, rights and remedies provided by the Securities Act (British
Columbia), including statutory rights of rescission or damages, will not be
available to the Subscriber;


 
(e)
the Subscriber is subscribing for the Shares as principal for its own account
and not for the benefit of any other person (within the meaning of applicable
securities laws) and not with a view to resale or distribution of all or any of
the Shares or, if it is not subscribing as principal, it acknowledges that the
Company may be required by law to disclose to certain regulatory authorities the
identity of each beneficial Subscriber for the Shares for whom it is acting;



(f)
the Shares are subject to a number of resale restrictions, including a
restriction on trading.  Until the restriction on trading expires, the
Subscriber will not be able to trade the Shares unless the Shares are registered
or the Subscriber complies with an exemption from the prospectus requirements;



(g)
the offer and sale of the Shares was not accomplished by an advertisement or
other general solicitation (and the Subscriber has not attended any seminar or
meeting whose attendees have been invited by general solicitation or general
advertisement) and the Subscriber was not induced to purchase the Shares as a
result of any advertisement or general solicitation made by the Company;



(h)
if the Subscriber is a corporation, the Subscriber is a valid and subsisting
corporation and was not organized for the purpose of acquiring the Shares, has
the necessary corporate capacity and authority to execute and deliver this
Agreement and to observe and perform its covenants and obligations hereunder and
has taken all necessary corporate action in respect thereof, or, if the
Subscriber is an individual, partnership, syndicate, trust or other form of
unincorporated organization, the Subscriber has the necessary legal capacity and
authority to execute and deliver this Agreement and to observe and perform its
covenants and obligations hereunder and has obtained all necessary approvals in
respect thereof, and, in either case, upon the Company executing and delivering
this Agreement, this Agreement will constitute a legal, valid and binding
contract of the Subscriber enforceable against the Subscriber in accordance with
its terms and neither the agreement resulting from such acceptance nor the
completion of the transactions contemplated hereby conflicts with, or will
conflict with, or results, or will result, in a breach or violation of any law
applicable to the Subscriber, any constating documents of the Subscriber or any
agreement to which the Subscriber is a party or by which the Subscriber is
bound;

 
 
5

--------------------------------------------------------------------------------

 

 
(i)
this subscription is given for valuable consideration and may not be withdrawn
or revoked by the Subscriber;



(j)
the Company may for any reason, at any time before acceptance of this Agreement,
terminate the offering of Shares and, upon termination, the Company will return
the Funds to the Subscriber without interest or deduction;



(k)
the Shares will be subject to the following resale or transfer restrictions:



 
(i)
the Shares will be subject to resale restrictions under applicable securities
laws including resale restrictions under the Securities Act (British Columbia)
that include a hold period of at least four months;

 
 

 
(ii)
the Subscriber will not be able to resell, assign or otherwise dispose of the
Shares unless they are subsequently distributed under a prospectus, registration
statement or in compliance with all applicable resale restrictions;



 
(iii)
the Company may be required to legend the certificates representing the Shares
regarding these and any other restrictions on resale; and



 
(iv)
the Company is under no obligation to file a registration statement, or register
the resale of the Shares under a prospectus or registration statement, or assist
the Subscriber in complying with any exemption from the prospectus or
registration statement requirements or resale restrictions set out under
applicable securities laws; provided, however, that in connection with any
underwritten public offering by the Company, during the period of duration (not
to exceed 180 days) specified by the Company and an underwriter of common stock
of the Company following the effective date of a registration statement of the
Company with respect to such offering, the Subscriber will not, to the extent
requested by the Company and such underwriter, directly or indirectly sell,
offer to sell, contract to sell (including, without limitation, any short sale),
grant any option to purchase, pledge, or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any of the Shares of the Company
held by the Subscriber at any time during such period except common stock
included in such registration.  If requested by such underwriter, the Subscriber
agrees to execute a lock-up agreement in such form as the underwriter may
reasonably propose.



(l)
the Subscriber will not resell, assign or otherwise dispose of the Shares other
than in accordance with all applicable securities laws and the requirements of
any exchange or over-the-counter market upon which any securities of the Company
are then listed;



(m)
the Subscriber’s investment in the Shares is speculative and involves a high
degree of risk, substantial financing for the Company may be required in the
future, and there is no assurance that any such additional financing can be
obtained;



(n)
the Subscriber is able to bear the economic risks of an investment in the
Shares, including, without limiting the generality of the foregoing, the risk of
losing part or all of the Funds, and the inability to sell, convert, exchange or
transfer the Shares at a price which would enable the Subscriber to recoup his,
her or its investment in the Shares;



(o)
other than any persons to whom the Company has agreed to pay a brokerage or
finder’s fee, there is no person acting or purporting to act in connection with
the transactions contemplated herein who is entitled to any brokerage or
finder’s fee.  If any person establishes a claim that any fee or other
compensation is payable in connection with this subscription for the Shares, the
Subscriber covenants to indemnify and hold harmless the Company with respect
thereto and with respect to all costs reasonably incurred in the defence
thereof;



(p)
the Subscriber, and each beneficial person for whom it is contracting hereunder,
has been advised to consult its own legal advisors with respect to trading in
the Shares and with respect to the resale restrictions imposed by the securities
laws of the state in which the Subscriber resides, the U.S. Securities Act and
the rules and regulations thereunder, and any other applicable securities laws,
and acknowledges that no representation has been made respecting the applicable
hold periods or other resale restrictions applicable to such securities which
restrict the ability of the Subscriber (or others for whom it is contracting
hereunder) to resell such securities, that the Subscriber (or others for whom it
is contracting hereunder) is solely responsible to find out what these
restrictions are and the Subscriber is solely responsible (and the Company is
not in any way responsible) for compliance with applicable resale restrictions
and the Subscriber is aware that it (or beneficial persons for whom it is
contracting hereunder) may not be able to resell such securities except in
accordance with limited exemptions under the securities laws (including the U.S.
Securities Act) and other applicable securities laws;

 
 
6

--------------------------------------------------------------------------------

 

 
(q)
the Subscriber will execute, deliver, file and otherwise assist the Company in
filing any report, undertaking or document with respect to the purchase, sale,
conversion or exchange of the Shares as required by counsel for the Company;



(r)
the Subscriber hereby authorizes the Company to correct any minor errors in, or
complete any minor information missing from, any document which has been
executed by the Subscriber and delivered to the Company with respect to the
Subscriber’s subscription;



(s)
if, for any reason, the offering of Shares is terminated or the Subscriber’s
subscription is rejected, the Subscriber will have no claims against the
Company, its directors and officers, shareholders, agents, advisors and
affiliates and shall have no interest in the Company or in any property or
assets of the Company;



(t)
the Subscriber acknowledges that there are risks associated with the purchase of
and investment in the Shares and the Subscriber, and each beneficial person for
whom it is contracting hereunder, is knowledgeable, sophisticated and
experienced in business and financial matters and is capable of evaluating the
merits and risks of an investment in the Shares, fully understands the
restrictions on resale of the Shares and is able to bear the economic risk of an
investment in the Shares;



(u)
the Subscriber is familiar with the aims and objectives of the Company and the
proposed use of the proceeds received by the Company from the sale of the Shares
and is aware of the risk and other characteristics of an investment in the
Shares;



(v)
in evaluating the merits and risks of an investment in the Shares, the
Subscriber has relied solely upon the advice of his, her or its legal, tax and
investment advisors and not any oral or written statement made by, or on behalf
of, the Company or its advisors;



(w)
THE SUBSCRIBER IS RESPONSIBLE FOR OBTAINING HIS, HER OR ITS OWN LEGAL,
INVESTMENT AND TAX ADVICE;



(x)
the Company may pay a commission or fee in respect of the sale of the Shares;



(y)
the Subscriber, and each beneficial person for whom it is acting hereunder, is a
resident in the jurisdiction set out on the first page of this Agreement.  Such
address was not created and is not used solely for the purpose of acquiring the
Shares and the Subscriber and any beneficial person who was solicited to
purchase in such jurisdiction and is acquiring the Shares for its own account or
for the account of another accredited investor (as defined in Rule 501(a) of
Regulation D under the U.S. Securities Act) over which the Subscriber exercises
sole investment discretion, and as to which the Subscriber has the authority to
make the statements set forth in this Agreement, in each case not with a view
to, or for offer or sale in connection with, any resale, distribution or other
disposition of the Shares in any transaction that would be in violation of the
U.S. Securities Act or applicable state securities laws; and



(z)
the Subscriber, if an individual, is at least 18 years of age.  If the
Subscriber is an association or entity, each individual member of the
association or entity is at least 18 years of age.  If the Subscriber is
acquiring the Shares for the account of another person, such person if an
individual is at least 18 years of age, or if such person is an association or
entity, each individual member of the association or entity is over 18 years of
age.



 
Reliance Upon Representations, Warranties, Covenants, Acknowledgements and
Agreements



The Subscriber acknowledges that the representations, warranties, covenants,
acknowledgements and agreements contained in this Agreement are made with the
intent that they may be relied upon by the Company, and the Subscriber hereby
agrees to indemnify the Company, its officers, directors, employees and agents
against all losses, claims, costs, expenses and damages or liabilities which
they may suffer or incur caused or arising from their reliance thereon.  The
Subscriber covenants that the foregoing representations, warranties, covenants,
acknowledgements and agreements will be true at the time of execution of this
Agreement and at the date of issuance of the Shares and agrees that they shall
survive the purchase by the Subscriber of the Shares.
 
 
7

--------------------------------------------------------------------------------

 

 
Representations and Warranties of the Company


The Company represents and warrants that:


(a)
the Company is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the jurisdiction in which it is incorporated;



(b)
the Company is duly registered and licensed to carry on business in the
jurisdictions in which it carries on business or owns property where required
under the laws of those jurisdictions;



(c)
the Company will reserve or set aside sufficient shares in its treasury to issue
the Shares;



(d)
the issue and sale of the Shares by the Company does not and will not conflict
with, and does not and will not result in a breach of, any of the terms of the
Company’s incorporating documents or any agreement or instrument to which the
Company is a party; and



(e)
this Agreement has been or will be by the Closing, duly authorized by all
necessary corporate action on the part of the Company, and the Company has full
corporate power and authority to undertake the offering.



Indemnity


The Subscriber agrees to indemnify and hold harmless the Company and its
directors, officers, employees, agents, advisers and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, administrative proceeding or investigation commenced or threatened
or any claim whatsoever arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or in any document furnished by the
Subscriber to the Company in connection herewith.


Offering


This offering of securities forms part of a larger offering of similar
securities being made by the Company.  The offering is not subject to any
minimum subscription level and the Subscriber acknowledges that he, she or it
may be the only subscriber to the offering.


Costs


The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber, including any fees and disbursements of any advisor retained by
the Subscriber relating to the purchase of the Shares, shall be borne by the
Subscriber.


Governing Law


This Agreement is governed by the laws of the State of Nevada.  The Subscriber,
in his, her or its personal or corporate capacity and, if applicable, on behalf
of each beneficial subscriber for whom he, she or it is contracting hereunder,
irrevocably attorns to the jurisdiction of the courts of the State of Nevada.

 
 
8

--------------------------------------------------------------------------------

 
Survival


The representations, warranties, covenants, acknowledgements and agreements
contained in this Agreement shall survive the Closing and will continue in full
force and effect and be binding upon the Subscriber notwithstanding any
subsequent disposition by the Subscriber of the Shares.


Enurement


This Agreement will enure to the benefit of and be binding upon the Subscriber
and the Company and their respective heirs, administrators, representatives,
successors and permitted assigns.


Assignment


This Agreement is not transferable or assignable.


Counterparts


This Agreement may be executed in as many counterparts as may be necessary and
by facsimile, each of such counterparts so executed will be deemed to be an
original and such counterparts together will constitute one and the same
instrument.
 
 
9

--------------------------------------------------------------------------------

 
 
Schedule “B”


INVESTOR EXEMPTIONS QUESTIONNAIRE


The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements for the registration and prospectus exemptions
provided for under National Instrument 45-106 (“NI 45-106”) in respect to the
issuance of the Shares pursuant to the Agreement.  The Company will rely on the
information contained in this Questionnaire for the purposes of such
determination.


The undersigned Subscriber covenants, represents and warrants to the Company
that:


1.           the Subscriber is (please check one or more of the following
boxes):


(a)
a director, executive officer, employee or control person of the Company or an
affiliate of the Company
o
(b)
a spouse, parent, grandparent, brother, sister or child of a director, executive
officer or control person of the Company or an affiliate of the Company
o
(c)
a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of the Company or an affiliate of the
Company
o
(d)
a close personal friend of a director, executive officer or control person of
the Company or an affiliate of the Company
o
(e)
a close business associate of a director, executive officer or control person of
the Company or an affiliate of the Company
o
(f)
a founder of the Company or a spouse, parent, grandparent, brother, sister,
child, close personal friend or close business associate of a founder of the
Company
o
(g)
a parent, grandparent, brother, sister or child of the spouse of a founder of
the Company
o
(h)
a company, partnership or other entity which a majority of the voting securities
are beneficially owned by, or a majority of the directors are, persons or
companies as described in paragraphs (a) to (g) above
o
(i)
purchasing the Shares as principal with an aggregate value of more than
CDN$150,000
o
(j)
an accredited investor
x



2.
if the Subscriber has checked one or more of boxes (b), (c), (d), (e), (f), (g)
or (h) in section 1 above, the director(s), executive officer(s), control
person(s) or founder(s) of the Company with whom the Subscriber has the
relationship is:




 



(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box (h), also indicate which of (a) to
(g) describes the securityholders or directors which qualify you as box (h) and
provide the names of those individuals.)
 
 
10

--------------------------------------------------------------------------------

 

 
3.
If the Subscriber has ticked box (j) in section 1 above, the Subscriber
acknowledges and agrees that the Company shall not consider the Subscriber’s
request for the Shares for acceptance unless the Subscriber provides to the
Company:



 
(a)
the information required in sections 4 and 5; and



 
(b)
such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as an “accredited investor”;



4.
the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and the Subscriber is able to bear the economic risk of loss arising
from such investment;



5.
the Subscriber satisfies one or more of the categories of “accredited investor”
(as that term is defined in NI 45-106) indicated below (please check one or more
of the appropriate boxes):



x
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;



o
an individual whose net income before taxes exceeded CDN$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded CDN$300,000 in each of those years and who, in either
case, reasonably expects to exceed that net income level in the current calendar
year;



o
an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;



o
an entity, other than an individual or investment fund, that has net assets of
at least CDN$5,000,000 as shown on its most recently prepared financial
statements;



o
an entity registered under the securities legislation of a jurisdiction of
Canada as an advisor or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (British Columbia)
or any entity organized in a foreign jurisdiction that is analogous to any such
person or entity; or



o
an entity in respect of which all of the owners of interests, direct, indirect
or beneficial, except the voting securities required by law to be owned by
directors, are persons or companies that are accredited investors.



The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant securities legislation.


 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Investor Exemptions
Questionnaire




/s/ Rock Rutherford
Signature


____________________________________
Print Name


____________________________________
Title (if applicable)


____________________________________
Date
 
 
12

--------------------------------------------------------------------------------

 
Schedule “C”
ACCREDITED INVESTOR QUESTIONNAIRE


The undersigned satisfies one or more of the categories of "accredited
investor", as defined by Regulation D promulgated under the U.S. Securities Act,
as indicated below:  (Please initial in the space provide those categories, if
any, of an "accredited investor" which the undersigned satisfies.)


o   Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Units, with
total assets in excess of US $5,000,000.



x   Category 2
A natural person whose individual net worth, or joint net worth with that
person's spouse, on the date of purchase exceeds US $1,000,000.



o   Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.



o   Category 4
A "bank" as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the 1933 Act; an
investment company registered under the Investment Company Act of 1940 (United
States) or a business development company as defined in Section 2(a)(48) of such
Act; a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958 (United States); a plan with total assets in excess of $5,000,000
established and maintained by a state, a political subdivision thereof, or an
agency or instrumentality of a state or a political subdivision thereof, for the
benefit of its employees; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.



o Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).



o   Category 6
A director or executive officer of the Company.



o   Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Units, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.



o   Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.



Note that the Subscriber claiming to satisfy one of the above categories of
accredited investor may be required to supply the Company with a balance sheet,
prior years' federal income tax returns or other appropriate documentation to
verify and substantiate the Subscriber's status as an accredited investor.


If the Subscriber is an entity which initialled Category 8 in reliance upon the
accredited investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
______________________________________________________________________
______________________________________________________________________




IN WITNESS WHEREOF, the undersigned has executed this Accredited Investor
Questionnaire.




/s/ Rock Rutherford_____________________
Signature


____________________________________
Print Name


____________________________________
Title (if applicable)


____________________________________
Date
 

13